Case: 4:20-cv-00317-SEP Doc. #: 304-3 Filed: 07/07/20 Page: 1 of 6 PageID #: 37849



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF MISSOURI


  FEDERAL TRADE COMMISSION,

                                  Plaintiff,

  v.

  PEABODY ENERGY CORPORATION,                            Civil Action No. 4:20-cv-00317

  and

  ARCH COAL, INC.,

                                  Defendants.



                                DEFENDANTS’ FINAL WITNESS LIST

         Pursuant to the Case Management Order in this matter, Defendants Peabody Energy Corporation

 (“Peabody”) and Arch Resources, Inc. (“Arch”) (collectively, “Defendants”) submit their final witness

 list, including the information specified in Paragraph 2 of the Order Relating to Hearing identifying the

 witnesses who will be called to testify and those who may be called. Defendants reserve the right to call

 any fact witness who appears on Plaintiff’s fact witness lists and to call the custodian of records for any

 party or non-party from whom documents or records have been obtained to the extent necessary to

 demonstrate the authenticity or admissibility of documents, in the event a stipulation cannot be reached,

 in accordance with the Case Management Order and the Orders Relating to Hearing.




                                                     1
Case: 4:20-cv-00317-SEP Doc. #: 304-3 Filed: 07/07/20 Page: 2 of 6 PageID #: 37850



           Defendants’ final list of witnesses is as follows:

                                                                  Anticipated Topics of                Will/May
  Witness        Employer       Contact Information
                                                                  Testimony                            Call
                                                                  Rationale for the joint venture;     Will Call
                                                                  production and sale of SPRB coal;
                                Stephen Weissman
                                                                  competitive pressures facing
                                Baker Botts LLP
                                                                  SPRB coal producers, including
                 Arch           700 K Street, NW
  Paul Lang                                                       competition from other fuel
                 Resources      Washington, DC 20001
                                                                  sources; efficiencies and other
                                202.639.1313
                                                                  procompetitive benefits of the
                                stephen.weissman@bakerbotts.com
                                                                  joint venture; efficiencies
                                                                  achieved from prior transactions.
                                                                  Purchase and use of SPRB coal        Will call
                                                                  and other fuel sources;
                                Christiaan Horton                 competitive dynamics of
                 Associated     Carnahan, Evans, Cantwell &       electricity markets, including
  Roger
                 Electric       Brown                             competition from fuel sources
  Clark
                 Coop, Inc.     2805 South Ingram Mill Road       other than SPRB coal; alternatives
                                Springfield, MO 65804             to purchasing SPRB coal; likely
                                                                  efficiencies from the joint
                                                                  venture.
                                                                  Purchase and use of SPRB coal        Will call
                                                                  and other fuel sources;              live by
                                Brian Rafkin                      competitive dynamics of              remote
                                Dechert LLP                       electricity markets, including       video
                 DTE
  Dave Hicks                    1900 K Street, NW                 competition from fuel sources
                 Energy
                                Washington, DC 20006              other than SPRB coal; alternatives
                                brian.rafkin@dechert.com          to purchasing SPRB coal; likely
                                                                  efficiencies from the joint
                                                                  venture.
                                                                  Purchase and use of SPRB coal        Will call
                                                                  and other fuel sources;              live by
                                Jennifer Quinn-Barabanov          competitive dynamics of              remote
  Ryan                          Steptoe & Johnson                 electricity markets, including       video
                 Entergy
  Trushenski                    1330 Connecticut Avenue NW        competition from fuel sources
                 Corp.
                                Washington, DC 20036              other than SPRB coal; alternatives
                                JQuinnBarabanov@steptoe.com       to purchasing SPRB coal; likely
                                                                  efficiencies from the joint
                                                                  venture.
                                                                                                       Will call
                                Erik Christiansen                 Production and sale of SPRB
                                                                                                       live by
                 Navajo         Parson, Behle & Latimer           coal; competitive pressures facing
                                                                                                       remote
  Harry          Transitional   201 South Main Street             SPRB coal, including competition
                                                                                                       video or
  Tipton         Energy         Salt Lake City, UT 84111          from other fuel sources;
                                                                                                       present
                 Company        801.536.6719                      competitive dynamics of
                                                                                                       deposition
                                EChristiansen@parsonsbehle.com    wholesale electricity markets.
                                                                                                       testimony




                                                           2
Case: 4:20-cv-00317-SEP Doc. #: 304-3 Filed: 07/07/20 Page: 3 of 6 PageID #: 37851



                                                            Anticipated Topics of                Will/May
  Witness       Employer      Contact Information
                                                            Testimony                            Call
                                                            Purchase and use of SPRB coal        Will call
                                                            and other fuel sources;              live by
                              William Lamson                competitive dynamics of              remote
                Nebraska
                              Lamson, Dugan & Murray        electricity markets, including       video
  Gary          Public
                              10306 Regency Parkway Drive   competition from fuel sources
  Stuchal       Power
                              Omaha, NE 68102               other than SPRB coal; alternatives
                District
                              wlamson@ldmlaw.com            to purchasing SPRB coal; likely
                                                            efficiencies from the joint
                                                            venture.
                                                            Purchase and use of SPRB coal        Will call
                                                            and other fuel sources;              live by
                              Vinu Joseph
                Northern                                    competitive dynamics of              remote
                              McGuireWoods
                Indiana                                     electricity markets, including       video
  John                        77 W. Wacker Drive, #4100
                Public                                      competition from fuel sources
  Wagner                      Chicago, IL 60601
                Service                                     other than SPRB coal; alternatives
                              312.750.3511
                Company                                     to purchasing SPRB coal; likely
                              vjoseph@mcguirewoods.com
                                                            efficiencies from the joint
                                                            venture.
                                                            Purchase and use of SPRB coal        Will call
                                                            and other fuel sources;              live by
                              Jennifer Castillo             competitive dynamics of              remote
  Darrell       OGE           OG&E                          electricity markets, including       video
  Wilson        Energy        P.O. Box 321                  competition from fuel sources
                Corp.         Oklahoma City, OK 73101       other than SPRB coal; alternatives
                              castiljm@oge.com              to purchasing SPRB coal; likely
                                                            efficiencies from the joint
                                                            venture.
                                                            Rationale for the joint venture;     Will call
                              Ted Hassi                     production and sale of SPRB coal;
                              Debevoise & Plimpton LLP      competitive pressures facing
                Peabody
  Glenn                       801 Pennsylvania Ave. NW      SPRB coal producers, including
                Energy
  Kellow                      Washington DC 20004           competition from other fuel
                Corporation
                              202.383.8135                  sources; efficiencies and other
                              thassi@debevoise.com          procompetitive benefits of the
                                                            joint venture.
                                                            Rationale for the joint venture;     Will call
                              Ted Hassi                     production and sale of SPRB coal;    live by
                              Debevoise & Plimpton LLP      competitive pressures facing         remote
                Peabody
                              801 Pennsylvania Ave. NW      SPRB coal producers, including       video
  Brock Haas    Energy
                              Washington DC 20004           competition from other fuel
                Corporation
                              202.383.8135                  sources; efficiencies and other
                              thassi@debevoise.com          procompetitive benefits of the
                                                            joint venture.
                                                            Rationale for the joint venture;     Will call
                              Ted Hassi                     production and sale of SPRB coal;
                              Debevoise & Plimpton LLP      competitive pressures facing
                Peabody
                              801 Pennsylvania Ave. NW      SPRB coal producers, including
  Bryan Galli   Energy
                              Washington DC 20004           competition from other fuel
                Corporation
                              202.383.8135                  sources; efficiencies and other
                              thassi@debevoise.com          procompetitive benefits of the
                                                            joint venture.




                                                    3
Case: 4:20-cv-00317-SEP Doc. #: 304-3 Filed: 07/07/20 Page: 4 of 6 PageID #: 37852



                                                                 Anticipated Topics of                 Will/May
  Witness        Employer     Contact Information
                                                                 Testimony                             Call
                                                                 Purchase and use of SPRB coal         Will call
                                                                 and other fuel sources;
                              Adam Di Vincenzo
                                                                 competitive dynamics of
                              Gibson, Dunn & Crutcher LLP
                 The                                             electricity markets, including
                              1050 Connecticut Avenue, NW
  Brian Fuller   Southern                                        competition from fuel sources
                              Washington, DC 20036
                 Company                                         other than SPRB coal; alternatives
                              202.887.3704
                                                                 to purchasing SPRB coal; likely
                              adivincenzo@gibsondunn.com
                                                                 efficiencies from the joint
                                                                 venture.
                              Ted Hassi                          Competitive effects of the joint      Will call
                              Debevoise & Plimpton LLP           venture; likely efficiencies from
  Dr. Mark       Compass      801 Pennsylvania Ave. NW           the joint venture; opinions of the
  Israel         Lexecon      Washington DC 20004                FTC’s expert witnesses; and the
                              202.383.8135                       opinions disclosed in Dr. Israel’s
                              thassi@debevoise.com               expert reports and deposition.
                              Stephen Weissman                                                         Will call
                                                                 Competitive effects of the joint
                              Baker Botts LLP
  Dr.            NERA                                            venture; opinions of the FTC’s
                              700 K Street, NW
  Elizabeth      Economic                                        expert witnesses; and the opinions
                              Washington, DC 20001
  Bailey         Consulting                                      disclosed in Dr. Bailey’s expert
                              202.639.1313
                                                                 reports and deposition.
                              stephen.weissman@bakerbotts.com
                                                                 Wholesale electricity markets; the    Will call
                                                                 electricity industry and the
                              Ted Hassi
                                                                 opportunities for non-coal
                              Debevoise & Plimpton LLP
                 NERA                                            generating units to operate instead
  Julie M.                    801 Pennsylvania Ave. NW
                 Economic                                        of generating units fueled by
  Carey                       Washington DC 20004
                 Consulting                                      SPRB coal; opinions of the FTC’s
                              202.383.8135
                                                                 expert witnesses; and the opinions
                              thassi@debevoise.com
                                                                 disclosed in Professor Carey’s
                                                                 expert reports and deposition.




 Dated: July 6, 2020                                        Telephone: (202) 639-7700
                                                            Email: stephen.weissman@bakerbotts.com
 Respectfully Submitted,                                    Email: michael.perry@bakerbotts.com
                                                            Email: william.lavery@bakerbotts.com
  /s/ Michael Perry                                         Email: andrew.george@bakerbotts.com
 Stephen Weissman (pro hac vice)                            Email: matthew.adler@bakerbotts.com
 Michael Perry (pro hac vice)                               Email: elisa.beneze@bakerbotts.com
 William Lavery (pro hac vice)                              Email: jarad.daniels@bakerbotts.com
 Andrew George (pro hac vice)                               Email: steven.pet@bakerbotts.com
 Matthew Adler (pro hac vice)
 Elisa Beneze (pro hac vice)                                Counsel for Defendant Arch Resources, Inc.
 Jarad Daniels (pro hac vice)
 Steven Pet (pro hac vice)
 Baker Botts LLP
 700 K St NW
 Washington, DC 20001

                                                    4
Case: 4:20-cv-00317-SEP Doc. #: 304-3 Filed: 07/07/20 Page: 5 of 6 PageID #: 37853




                                            Gorav Jindal
                                            Akin Gump Strauss Hauer & Feld LLP
                                            20001 K St. NW
                                            Washington, DC 20006
 Ted Hassi                                  Tel: (202) 887-4234
 Debevoise & Plimpton LLP                   Email: gjindal®akingump.com
 801 Pennsylvania Avenue N.W.
 Washington, D.C. 20004                     Counsel for Defendant Peabody Energy
 Tel: (202) 383-8135                        Corporation
 Email: thassi@debevoise.com




                                        5
Case: 4:20-cv-00317-SEP Doc. #: 304-3 Filed: 07/07/20 Page: 6 of 6 PageID #: 37854




                                    CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on the 6th day of July 2020, I served the foregoing on the following
 counsel via electronic mail:


    Daniel Matheson
    Amy E. Dobrzynski
    Federal Trade Commission
    600 Pennsylvania Avenue, NW
    Washington, DC 20580
    (202) 326-2075
    dmatheson@ftc.gov
    adobrzynski@ftc.gov

    Counsel for Plaintiff Federal Trade Commission



                                                         /s/ Michael Perry
                                                             Michael Perry
                                                         Counsel for Defendant Arch Resources, Inc




                                                     6
